UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


MARY JO WEIDRICK,                              )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 22-1531 (UNA)
                                               )
                                               )
JOSEPH R. BIDEN, JR.                           )
President of the United States, et al.,        )
                                               )
                Defendants.                    )



                                   MEMORANDUM OPINION

       This matter is before the Court on review of Plaintiff’s pro se Complaint, Dkt. 1, and

application for leave to proceed in forma pauperis (IFP), Dkt. 2. In IFP proceedings, the Court is

required to dismiss a case “at any time” it determines, as here, that the action is frivolous. 28

U.S.C. § 1915(e)(2)(B)(i).

       The plaintiff has again filed a Complaint “primarily ‘to allow’ her ‘to immediately confer

with her attorney of [now 5] years, Mark J. Geragos.’” Weidrick v. Biden, No. 21-cv-416 (UNA),

2021 WL 1099934, at *1 (D.D.C. Mar. 4, 2021), aff'd, 848 Fed. App’x 436 (D.C. Cir. 2021); see

Compl. ¶ 1. She seeks to stop “named and unnamed Defendants daily forge pro-terrorism material

making it appear it is Plaintiff’s, then threaten to arrest Mr. Geragos.” Id. Plaintiff admits that she

has filed at least one “previous lawsuit in 2021/22,” which was “denied by SCOTUS.” Id. ¶ 2.

Allegedly, her “sources have indicated seven out of nine SCOTUS Justices are participants in this

terrorism,” so she has named them as defendants in this action, id., along with President Biden,


                                                   1
U.S. Attorney General Merrick Garland, the United States Military, and the United States

Congress, id. at 2.

       The instant Complaint, like those dismissed previously, is replete with rehashed allegations

of terrorism, sexual assault, slander, and torture. For example, Plaintiff claims “there are many

planks of this 24/7 terrorism of 32 1/2+ years including but not limited to raping of Plaintiff’s brain

with mind reading equipment[.]” Id. ¶ 7; cf. Weidrick, supra at *1 (concluding that complaint

alleging same “satisfies [the frivolous] standard.”) (surveying cases)); Weidrick v. Biden, No. 21-

cv-2224 (UNA), 2021 WL 6621164, at *1 (D.D.C. Sept. 23, 2021), aff'd, No. 21-5247, 2022 WL

190758 (D.C. Cir. Jan. 18, 2022) (“Upon careful review of the [similarly pled] complaint, the

Court concludes that its factual allegations are irrational or wholly incredible, rendering this case

subject to dismissal as frivolous.”); Weidrick v. Obama, No. 12-cv-0944, 2012 WL 2308103, at *1

(D.D.C. June 11, 2012) (“Plaintiff's outlandish accusations [of stalking and mind control] are the

type of fantastic or delusional scenarios warranting dismissal under § 1915(e)(2) as frivolous.”).

Consequently, this case will be dismissed with prejudice. See Firestone v. Firestone, 76 F.3d

1205, 1209 (D.C. Cir. 1996) (holding that dismissal with prejudice is warranted upon determining

“that ‘the allegation of other facts consistent with the challenged pleading could not possibly cure

the deficiency’” (quoting Jarrell v. United States Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir.

1985))). A separate order accompanies this Memorandum Opinion.



                                                       _________/s/_____________
                                                       DABNEY L. FRIEDRICH
Date: June 27, 2022                                    United States District Judge




                                                  2